MEMORANDUM **
Bradley Dean Hampton appeals pro se the district court’s order denying his Federal Rule of Civil Procedure 60(b) motion to vacate the judgment dismissing without prejudice his 42 U.S.C. § 1983 action. We review for abuse of discretion, TCI Group Life Ins. Co. v. Knoebber, 244 F.3d 691, 695 (9th Cir.2001), and we affirm.
The district court dismissed Hampton’s first amended complaint with leave to *56amend. Hampton did not amend his complaint and the district court entered judgment against him. Hampton contends that the judgment should have been set aside because he never received the district court’s order granting leave to amend or its judgment dismissing his action.
The district court did not abuse its discretion by refusing to set aside judgment given that the district court mailed its order of dismissal and its judgment to the last address Hampton gave the court, Hampton was on notice that the court was using this address, and Hampton did not inquire about the status of his case for over eleven months after receiving the last document from the court. See Carey v. King, 856 F.2d 1439, 1441 (9th Cir.1988) (upholding a dismissal for lack of prosecution when an order was returned to the court because plaintiff had not advised the court of his current address). Hampton’s contention that he provided the address so that the court would send confirmation that it had received certain exhibits, and not so that the court would change his permanent address, does not change the result.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.